                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                   March 29, 2018
                                                                             Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                           _______________________________________
                                                                     PETER C. McKITTRICK
                                                                     U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF OREGON

In re:                                          Case No. 17-34395-pcm11

MARK E. DELONG,                                 ORDER AUTHORIZING EMPLOYMENT
                                                OF JUDGE LANG AND KATERS, LLC AS
                      Debtor.                   SPECIAL COUNSEL TO DEBTOR


         THIS MATTER having come before the Court on the application of the Debtor for an

order authorizing him to employ Christopher Katers, Mahany Law and Judge Lang & Katers,

LLC (collectively "Judge Lang & Katers, LLC") as special counsel to Debtor pursuant to

Section 327(e) of the United States Bankruptcy Code (the "Code") and Bankruptcy Rule 2014;

the Court having reviewed the motion and accompanying 2014 statement, and being otherwise

duly advised; now, therefore,

         IT IS HEREBY ORDERED as follows:

    1) Debtor’s Application to Employ Special Counsel is approved, and Debtor is authorized to

employ Judge Lang & Katers, LLC as of the date of application as special counsel to Debtor

regarding its adversary proceeding against the Bank of Eastern Oregon; and
                                                                                 Motschenbacher & Blattner, LLP
Page 1 – ORDER AUTHORIZING EMPLOYMENT OF                                          117 SW Taylor St., Suite 300
                                                                                       Portland, OR 97204
         SPECIAL COUNSEL TO DEBTOR                                                    Phone: (503) 417-0500
                                                                                       Fax: (503) 417-0501

                     Case 17-34395-pcm11        Doc 87    Filed 03/29/18
   2) Notwithstanding anything to the contrary in Debtor’s engagement agreement with Judge

Lang & Katers, LLC, the Debtor shall not make any post-petition payments to Judge Lang and

Katers, LLC, whether for a retainer, advance payment for costs associated with the adversary

proceeding, or otherwise. The Debtor shall pay said attorneys for their services, and shall

reimburse expenses incurred by said attorneys, after a separate motion is filed by the Debtor,

with notice to all interested parties, and the entry of an order of the Court approving such fees

and expenses, and the payment thereof, under 11 U.S.C § 330, LBR 2016-1, and other applicable

provisions of the Bankruptcy Code and Local Bankruptcy Rules.

                                                ###

I certify that the United States Trustee informed me that it does not object to entry of this form of
Order.

Order Presented by:

MOTSCHENBACHER & BLATTNER, LLP

/s/ Nicholas J. Henderson
Nicholas J. Henderson, OSB No. 074027
Telephone: 503-417-0500
E-mail: nhenderson@portlaw.com
Of Attorneys for Debtor

                                      PARTIES TO SERVE

ECF Electronic Service:
   NICHOLAS J HENDERSON         nhenderson@portlaw.com;
     tsexton@portlaw.com;atrauman@portlaw.com
   US Trustee, Portland  USTPRegion18.PL.ECF@usdoj.gov

Service via First-Class Mail:

None




                                                                                   Motschenbacher & Blattner, LLP
Page 2 – ORDER AUTHORIZING EMPLOYMENT OF                                            117 SW Taylor St., Suite 300
                                                                                         Portland, OR 97204
         SPECIAL COUNSEL TO DEBTOR                                                      Phone: (503) 417-0500
                                                                                         Fax: (503) 417-0501

                      Case 17-34395-pcm11          Doc 87     Filed 03/29/18
